*248On Petition for Rehearing.
Per Curiam.'
In a 'petition for rehearing it is stated that the court “omitted to give effect to Chapter 9364, Laws of Florida, 1923, as presented by assignments of error.” The matter was fully considered by the court.
The statute referred to provides: ‘ ‘ That at the trial of any criminal prosecution or civil action or proceeding at law in the courts of this State, the judge presiding shall charge the jury on the law of the case in the trial at the conclusion of the evidence and before argument of counsel. ’ ’ After the taking of testimony on both sides had been concluded and the judge had charged the jury as required by the statute, the court, on motion for the State, permitted two witnesses to be further examined. The judge then charged the jury as follows: “Gentlemen, I give you again the charge as before, and in the same condition, and also Section 1021, as before. You may now hear the arguments of counsel, after which, you will retire to your room for the consideration of your verdict.”
As the presiding judge had complied with .the statute, it was not necessary to again deliver the full charge to the jury; but the quoted charge given was sufficient. The statute was substantially followed and the defendant could not have been injured because the full charge was not repeated.
Rehearing denied.
Whitfield, P. J., and West and Terrell, J. J., concur
Taylor, C. J., and Ellis and Browne, J. J., concur in the opinion.